Citation Nr: 1211370	
Decision Date: 03/29/12    Archive Date: 04/05/12

DOCKET NO.  10-16 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD), prior to January 24, 2011.

2.  Entitlement to an initial rating in excess of 70 percent for service-connected PTSD, from January 24, 2011.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

A. Zenzano, General Attorney





INTRODUCTION

The Veteran served on active duty from January 2003 to April 2006.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Muskogee, Oklahoma, Department of Veterans Affairs (VA) Regional Office (RO).  The rating decision, in pertinent part, granted service connection for PTSD and assigned a 30 percent disability rating, effective March 26, 2009.  The Veteran filed a Notice of Disagreement with this decision in October 2009.  Subsequently, in a March 2011 rating decision, the Veteran's disability rating was increased to 70 percent, effective January 24, 2011.

In April 2010, the Veteran filed his VA Form 9, requesting a Board videoconference hearing.  He was notified in June 2011 of his hearing date, to be held the following month, July 2011.  However, the Veteran failed to appear for his hearing; there is no correspondence of record from him requesting to reschedule the hearing.

The issue of TDIU is being remanded and is addressed in the REMAND portion of the decision below.  This issue is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  Prior to January 24, 2011, the Veteran's PTSD was manifested by no more than occupational and social impairment with reduced reliability and productivity, as shown by disturbances in motivation and mood, frequent panic attacks and difficulty in establishing and maintaining effective work and social relationships.

2.  From January 24, 2011, the Veteran's PTSD has been manifested by no more than occupational and social impairment with deficiencies in most areas, as shown by frequent panic attacks, recurrent intrusive thoughts, difficulty adapting to stressful situations and increased anxiety and social isolation.


CONCLUSIONS OF LAW

1.  The criteria for an increased initial rating of 50 percent, but no higher, for PTSD prior to January 24, 2011, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2011).

2.  The criteria for an initial rating in excess of 70 percent for PTSD from 
January 24, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking a higher initial rating for his service-connected PTSD.  He is rated as 30 percent disabling prior to January 24, 2011, and 70 percent disabling thereafter.

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board must address whether the requirements of the VCAA have been satisfied.  The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  An April 2010 Statement of the Case (SOC) provided notice on the "downstream" issue of entitlement to an increased rating; while a March 2011 Supplemental Statement of the Case (SSOC) readjudicated the matter after the appellant responded and further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  Notably, an April 2009 letter also provided the Veteran with general disability rating and effective date criteria.  The Board finds that the Veteran has had ample opportunity to supplement the record.  He has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").

The Board also finds that all necessary development and assistance has been accomplished.  The Veteran's relevant treatment records have been secured.  The RO arranged for VA psychiatric examinations which were held in June 2009 and January 2011.  The examiners provided complete rationales for the opinions stated, relying on records that were reviewed and history provided by the Veteran.  Therefore, these VA examinations were adequate, as they were predicated on examination of the Veteran, a full review of his claims file and consideration of pertinent evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  

The Veteran has not identified any relevant evidence that remains outstanding.  Thus, the Board finds that VA has done everything reasonably possible to notify and to assist the Veteran and that no further action is necessary to meet the requirements of the VCAA.  Accordingly, the Board will address the merits of the claim.

II.  Legal Criteria for Assigning Disability Ratings to PTSD

Disability evaluations are determined by the application of the Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a) (2011).  

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2011).

Under Diagnostic Code 9411, a 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or the inability to establish and maintain effective relationships.

A 100 percent rating is assigned for PTSD under Diagnostic Code 9411 where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

Where (as here) the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  Here, staged ratings have been assigned by the RO.  As will be explained below, since there are two distinct time periods when the Veteran's PTSD differs in severity, the Board will continue to apply staged ratings to the instant case.

In the scenario where disabilities overlap in their resulting physical impairment and effect on functioning or where multiple diagnoses are assigned for the same disability, evaluation of the same (overlapping) disability under various diagnoses (and hence with multiple ratings) is to be avoided.  38 C.F.R. § 4.14.  This is known as the rule against pyramiding.

Presently, the Veteran is service-connected for traumatic brain injury (TBI) (claimed with headaches), rated as 10 percent disabling.  The June 2009 VA examiner specifically stated that the Veteran's TBI is manifested by headaches and a shortened attention span with concentration problems.  As the Veteran is already being compensated for these symptoms as part of his service-connected TBI, he cannot also be compensated for them pursuant to his service-connected PTSD.  Therefore, in determining the appropriate evaluation for the Veteran's PTSD, the Board will not consider symptoms of headaches, shortened attention span and concentration problems, to the extent that these symptoms can be isolated from symptoms associated with PTSD.

The Veteran's medical records reflect a nonservice-connected Axis I diagnosis of opioid dependence.  The Board is precluded from differentiating between symptomatology attributed to a service-connected disability and a nonservice-connected condition in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996)).  As the competent medical evidence of record has not clearly distinguished among symptoms resulting from service-connected PTSD and nonservice-connected opioid dependence, the Board will, for the limited purpose of this decision, attribute any psychiatric signs and symptoms, outside of those that have already been attributed to his service-connected TBI, to the Veteran's service-connected PTSD.  

III.  Evaluation of PTSD prior to January 24, 2011

After reviewing the medical and lay evidence of record, the Board finds that the Veteran's PTSD symptoms prior to January 24, 2011, reflect occupational and social impairment with reduced reliability and productivity, and are most appropriately encompassed by the criteria for a 50 percent rating outlined above, but no higher.

In particular, the Veteran reported panic attacks, sleep problems and nightmares, which he described as constant during a June 2009 VA examination.  Later that year, in December 2009, the Veteran said he had recently been experiencing serious depression, anxiety, trouble with comprehension and trouble controlling violent behavior.  He denied having thoughts of suicide.  The record also shows that the Veteran reported feeling isolated socially.  Symptoms of anxiety, sleep problems, isolation and a depressed mood were echoed in November 2009 and April 2010 VA treatment notes.

The Veteran's PTSD also led to memory problems and difficulties in the workplace, resulting in job changes and intermittent periods of not getting along with his co-workers.  During the June 2009 VA examination, the Veteran reported losing two jobs since his return from Iraq-one due to an outburst of anger and the other from missed work due to severe anxiety attacks.  Despite this, at the time, the Veteran stated he had a good relationship with his supervisor and co-workers.  However, in December 2009, the Veteran reported having serious conflicts with his co-workers.  

Additionally, during the June 2009 VA examination, the Veteran was evaluated as having a Global Assessment of Functioning (GAF) score of 55.  This GAF score is consistent with moderate impairment in social and occupational functioning and is reflective of social and occupational impairment most congruent with a 50 percent rating.  See American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) 46-47 (4th ed. 1994).

However, the evidence is against a finding that prior to January 24, 2011, the Veteran's PTSD symptoms warranted the next higher 70 percent rating.  Specifically, the record contains no evidence of intermittently illogical, obscure, or irrelevant speech; spatial disorientation (VA treatment records and the June 2009 VA examination note the Veteran has always been alert and fully oriented during treatment and on examination); neglect of personal appearance and hygiene (the Veteran always appears for VA treatment and examination well groomed with appropriate appearance and hygiene); suicidal/homicidal ideations (though a November 2009 VA treatment record reports that the Veteran has a history of having suicidal/homicidal ideations, he has denied presently having such throughout the appeal period); or obsessional rituals which interfere with routine activities.

Regarding near-continuous panic or depression affecting ability to function independently, appropriately, and effectively, the Veteran has been noted to suffer from daily panic attacks; however, the record has not shown that these anxiety attacks are near-continuous, or have affected his ability to function independently, appropriately and effectively.  In a February 2010 VA treatment note, the Veteran did not report any current anxiety symptoms, and in an April 2010 VA treatment note, he denied having panic attacks.

For impaired impulse control and difficulty adapting to stressful circumstances, though the Veteran reported on one occasion, noted above, that he was having trouble controlling violent behavior, VA treatment records and the June 2009 VA examination do not indicate that the Veteran is a danger to himself or others.  A May 2010 VA treatment note reports that the Veteran has never been charged or convicted of any "people crimes," including assault, sexual abuse or harassment.  A November 2009 VA treatment note reflects that the Veteran reported he did not have a history of abusing others.  Regarding his ability to adapt, the record shows that the Veteran's PTSD has led to job changes and work difficulties, but he has reported, at times, having good relationships with his supervisors and co-workers.  For certain periods of the appeal, the Veteran was also working full-time, as noted in a December 2009 VA treatment note.

Regarding social and familial relationships, the Veteran is able to maintain relationships with his family members and peers.  VA treatment records show that he indicated he had a good relationship with his mother, and had a long-term girlfriend-turned fiancée (though this relationship subsequently ended).  A November 2009 VA treatment note records the Veteran as saying that his mother is emotionally supportive and that he likes playing guitar and hanging out with friends.

In sum, when viewing the relevant evidence of record in conjunction with the Veteran's GAF score, the Board finds that the Veteran's overall disability picture prior to January 24, 2011, is more nearly approximated by the next-higher 50 percent initial evaluation reflecting occupational and social impairment with reduced reliability and productivity.  38 C.F.R. § 4.7.  However, the manifestations of these symptoms have not caused him deficiencies in most areas, such as work, family relations, judgment, thinking, or mood that would warrant a higher 70 percent rating at any time prior to January 24, 2011.  The preponderance of the evidence is against a higher (70 percent) rating, and the benefit of the doubt rule does not apply. 

IV.  Evaluation of PTSD from January 24, 2011

Since January 24, 2011, the date of the Veteran's last VA examination, the RO has assigned a 70 percent rating for his PTSD.

Although the Veteran's PTSD is productive of occupational and social impairment, such impairment is not total as required for a 100 percent rating.  Regarding occupational impairment, the record does not demonstrate that the Veteran's PTSD is disabling to the point that he cannot work.  Additionally, the Veteran plans to take college courses online.

Total social impairment has also not been demonstrated so as to warrant a 100 percent rating for PTSD.  Although the Veteran's social contacts are limited, he gets along with his mother, whom he lives with, and his brother, who lives nearby.  Additionally, although the January 2011 examiner noted that the Veteran's social functioning had worsened since the last exam, he noted the change was not significant.

Moreover, the January 2011 VA examination did not reveal symptoms that more nearly approximate gross impairment in thought process or communication or grossly inappropriate behavior to warrant a 100 percent rating.  In particular, the Veteran does not suffer from hallucinations or delusions.  He also maintains good personal hygiene and is able to perform activities of daily living, as reported by the examiner.  The examiner did not state that the Veteran posed a danger to himself or others, or that he was disoriented.  Additionally, memory loss for names of close relatives, own occupation or own name by the Veteran was not noted during the examination.

A similar impression of the Veteran was noted in February 2011 and March 2011 VA treatment notes.  He was reported as being cooperative, well-groomed, alert and oriented, with coherent speech, and no delusional ideas, hallucinations or suicidal/homicidal ideations.  The February 2011 VA treatment note also states that the Veteran had made an increased commitment to sobriety, showed a willingness to be open and forthright, and that he had a good relationship with his family.

Lastly, during the January 2011 VA examination, the Veteran was evaluated as having a GAF score of 50.  This GAF score, consistent with serious impairment in social and occupational functioning, is reflective of social and occupational impairment most fitting with a 70 percent rating.  This score does not reflect findings that would more nearly approximate total social and occupational impairment.  See American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) 46-47 (4th ed. 1994).

In short, although the Veteran's PTSD is productive of occupational and social impairment consistent with a 70 percent rating, the criteria for a higher 100 percent rating have not been shown.  The preponderance of the evidence is against a higher (100 percent) rating, and the benefit of the doubt rule does not apply. 

V.  Extraschedular Rating

The Board has also considered whether referral for an extraschedular rating is appropriate.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (2011).  Related factors include "marked interference with employment" and "frequent periods of hospitalization."  Id.

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

As noted above, the Veteran's symptoms primarily involve panic attacks, social isolation and anxiety, plus a disturbance in mood and motivation and difficulty in maintaining effective work and social relationships prior to January 24, 2011, which increased in severity from January 24, 2011.  The Veteran's symptoms and level of impairment is specifically contemplated by the rating criteria, which reasonably describes the Veteran's disability.  In short, there is no indication in the record that the rating criteria are inadequate to reflect the Veteran's level of disability, nor is the Veteran's disability picture shown to be exceptional or unusual.  Therefore, referral for assignment of an extraschedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

An initial 50 percent rating, but no higher, for service-connected PTSD, prior to January 24, 2011, is granted, subject to controlling regulations applicable to the payment of monetary benefits.

An initial rating in excess of 70 percent for service-connected PTSD from 
January 24, 2011, is denied.


REMAND

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for TDIU is part of an increased rating claim when such claim is raised by the record.  Here, the record reflects that, at the time of the January 2011 VA examination, the Veteran had only worked for two weeks over the last year, and he indicated that his PTSD caused him difficulties when working and has contributed to lost jobs.  Therefore, the evidence reasonably raises the question of whether the Veteran is entitled to TDIU.  Since this issue has not been developed for appellate review, it is remanded to the RO for appropriate action, as discussed below.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  If there is only one service-connected disability, this disability should be rated at 60 percent or more; if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service-connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a) (2011). 

Where the percentage requirements of 38 C.F.R. § 4.16(a) are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities. 38 C.F.R. § 4.16(b) (2011).  In such cases, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service connected conditions and advancing age that would justify TDIU.  38 C.F.R. §§ 3.341(a), 4.19.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b). 

The Veteran has three service-connected disabilities: tinnitus, rated as 10 percent disabling, traumatic brain injury (claimed with headaches), rated as 10 percent disabling, and posttraumatic stress disorder, now rated as 50 percent disabling prior to January 24, 2011, and 70 percent disabling thereafter.  The combined rating for these disabilities, prior to January 24, 2011, was 60 percent.  See 38 C.F.R. § 4.25 (2011).  Therefore, the Veteran does not satisfy the threshold minimum percentage rating requirements of 38 C.F.R. § 4.16(a) for TDIU prior to January 24, 2011, but he does satisfy these criteria from January 24, 2011.

In Friscia v. Brown, the Court held that for TDIU claims, the duty to assist requires that VA obtain an examination which includes an opinion on what effect the service-connected disabilities have on a Veteran's ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  As such, a medical opinion is needed to resolve the matter of TDIU.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with appropriate notice and assistance regarding the issue of entitlement to TDIU, to include the need to file any required claims forms.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

2.  Schedule the Veteran for a Social and Industrial Survey to ascertain if the Veteran's service-connected disabilities alone preclude him from securing and maintaining substantially gainful employment in light of his work history and level of education.  The Veteran's claims file should be made available to the examiner and reviewed in connection with the examination.  If the examiner cannot respond to the question posed without resorting to mere speculation, the examiner must so state and must provide an explanation for why an opinion cannot be provided without resorting to mere speculation.

3.  Following the completion of the above, and any other development deemed necessary, adjudicate the claim for entitlement to TDIU.  If the claim is not granted to the Veteran's satisfaction, send him a Supplemental Statement of the Case and give him an opportunity to respond before the record is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




____________________________________________
LAURA H. ESKENAZI
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2011).

Department of Veterans Affairs


